Allowability Notice

Allowable Subject Matter
Claims 1-20 are allowed. 
Reasons for Allowance
The following is statement of reasons for the indication of allowable subject matter:
Regarding independent claim 1, the combination of prior art of record comprising Gordon, and McMillian fails to teach, suggest, or disclose the limitations of claim 1 when viewed as a whole. In particular, claim 1 has been amended to now recite “a content-presentation device of a content-modification system that includes a content-distribution system, the method comprising: making a first determination of an upcoming content-modification opportunity in content data received by the content-presentation device on an identified channel from the content- distribution system, wherein identification of the channel is based on a match between first reference fingerprint data representing a first transmitted portion of the content data transmitted by the content-distribution system and first query fingerprint data representing at least a portion of the received content data, wherein the received content data comprises a sequence of content frames received at a source frame rate, and wherein the first query fingerprint data comprise a sequence of first query fingerprints that are generated by the content-presentation device from a first sub-sequence of content frames by sampling a first received portion of the received sequence of content frames at a first frame sampling rate that is less than the source frame rate; receiving second reference fingerprint data representing a second transmitted portion of the content data transmitted by the content-distribution system, the second reference fingerprint data comprising a sequence of reference fingerprints received at the source frame rate, wherein the second transmitted portion follows the first transmitted portion; in response to receiving the second reference fingerprint data, switching from the first frame sampling rate to a second, higher frame sampling rate, and obtaining a second sub-sequence of content frames by sampling a second received portion of the received sequence of content frames at the second frame sampling rate, wherein the second received portion follows the first received portion, and wherein the second frame sampling rate is no greater than the source frame rate; McDONNELL BOEHNEN CHICAGO, IL 60606 (31 2)91 3-0001in response to switching from the first frame sampling rate to the second, higher frame sampling rate: rebalancing computing resources of the content-presentation device to provide sufficient computing resources for sampling content frames at the second frame sampling rate without introducing at least one of pipeline jitter or down-sampling jitter into the sampled second sub-sequence of content frames; and generating second query fingerprint data from the second sub-sequence of content frames, the second query fingerprint data comprising a sequence of second query fingerprints corresponding to the sampled second sub-sequence of content frames.” 
For example, paragraphs [0177]-[0178] in Gordon teach how a "weak fingerprint" or a "strong fingerprint" is generated in any given single frame and paragraph [0211] teaches “the comparison fingerprint is generated using a single frame. In some embodiments, the comparison fingerprint is taken from one or more frames of video content within the sequence of media content.” Namely, the teachings of Gordon are interpreted as teaching a different "data rates," each such "data rate" refers to how much data is processed in a single frame. The switching from generation of "weak" to "strong" fingerprints is determined by switching frame sampling rates.  Additionally, Gordon teaches "after the sequence of media content has been preliminarily identified the Media System 108 generates a stronger fingerprint (i.e. a fingerprint that includes a relatively larger amount of information, such as a fingerprint generated using every block in a single frame of the media content) that is sufficient to uniquely identify the media sequence... [t]his strong fingerprint is compared with a corresponding fingerprint for the identified sequence of media content."
Furthermore, McMillian was cited in part for the significant teaching value of embodiments to support the inferences that a person of ordinary skill in the art would have made based on the teachings of Gordon. For example, McMillian para 0025 teaches switching between higher and lower sampling rates to generate fingerprints to balance processing power wherein an audience measurement system 100 can quickly identify the monitored media using, for example, high resolution signatures, and then perform continuous, efficient real-time monitoring using, for example, lower resolution signatures, which may utilize less processing power for signature matching than is utilized when matching the high resolution signatures. More importantly, McMillian para 0066 teaches:
“… the signature interval adjuster 315 can measure signal strength (e.g., such as in terms of signal power, signal energy, signal volume, signal amplitude, etc.), signal-to-noise ratio, noise content, etc. At block 1010, the signature interval adjuster 315 adjusts the sampling interval between monitored signatures of the second type (e.g., the light, low resolution signatures) that are generated by the signature processor 210 (e.g., by the type 2 signature generator 310 of the signature processor 210).  For example, the signature interval adjuster 315 can increase the interval between the monitored signatures of the second type (or, in other words, decrease the sampling rate) when the measured characteristic(s) indicate that the monitored media signal(s) is(are) strong and/or are not noisy, but can decrease the interval between the monitored signatures of the second type (or, in other words, increase the sampling rate) when the measured characteristic(s) indicate that the monitored media signal(s) is(are) weak and/or are noisy.  Processing returns to block 1005 and blocks subsequent thereto to enable the signature interval adjuster 315 to continue to adjust the sampling intervals between the monitored signatures based on the measured characteristic(s) of the monitored media signal(s).
However, the combination of Gordon and McMillian and are silent with respect to the amended limitations relating to “in response to receiving the second reference fingerprint data, switching from the first frame sampling rate to a second, higher frame sampling rate, and obtaining a second sub-sequence of content frames by sampling a second received portion of the received sequence of content frames at the second frame sampling rate, wherein the second received portion follows the first received portion, and wherein the second frame sampling rate is no greater than the source frame rate; McDONNELL BOEHNEN CHICAGO, IL 60606 (31 2)91 3-0001in response to switching from the first frame sampling rate to the second, higher frame sampling rate: rebalancing computing resources of the content-presentation device to provide sufficient computing resources for sampling content frames at the second frame sampling rate without introducing at least one of pipeline jitter or down-sampling jitter into the sampled second sub-sequence of content frames; and generating second query fingerprint data from the second sub-sequence of content frames, the second query fingerprint data comprising a sequence of second query fingerprints corresponding to the sampled second sub-sequence of content frames” as claimed and when taking the claim as a whole.  Additionally, said prior art references also fail to disclose the limitations of independent claim 9, and 17 that recite limitations which are similar in scope to claim 1.Therefore, when viewed as a whole, the prior art of record does not describe, suggest, render obvious the newly amended limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/2022 and 5/19/2022 are in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday-Friday from 10am-6pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/
Examiner, Art Unit 2421